Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 26 and 29 recites "claim 3," there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 26-29 are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.: 20180153316 (“Buck et al.”) in view of US Patent No.: 6669154 (“Remmers”) and US Patent No.: 3733755 (“Butler”).

Regarding Claim 1, Buck et al. discloses a shelving system, comprising:
an upper rail (102) defining an upper channel, the upper rail (102) configured to mount to a support structure (via each end);
at least one upright support (106) with an upper and lower end (bet seen in Fig. 4-11B);at least one shelf (400) mounted to the at least one support (106); and
 a lower rail (104) defining a lower channel, the lower rail configured to mount to the support structure separately from the upper rail (102), wherein the lower rai l(104) 
Buck et al. does not expressly disclose wherein the at least one upright support has the upper end received in the upper channel and slidable within said upper channel.
Remmers discloses a shelving system, comprising:
an upper rail (100) defining an upper channel (best seen in Fig. 2), the upper rail (100) configured to mount to a support structure, and at least one upright support (10), wherein the at least one upright support (10) has an upper end and a lower end, the upper end received in the upper channel and slidable within said upper channel (as seen in Fig 1-4, col. 2: line 36- col. 4: line 10).
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the upper rail in Buck could be received in the upper channel and slidable within said upper channel similar to the upper rail taught by Remmers, to provided better support, stability and strength for heavier loads col. 4: lines 5-10.
	The combination discloses the claimed invention, including the lower rail having a recess. 
	Butler discloses a similar invention having an upper and lower rail (20) the lower rail has, a channel and a lip extending upward that includes at least one access opening (24), the at least one access opening allowing access through the lip of the lower rail to the lower channel (col. 2: lines 29-48). 
It would have been obvious to one having skill in the art before the effective filing date of the invention that the lower end of the at least one upright support received in 
	Regarding Claim 2, the combination discloses (Buck et al.) wherein the upper rail (102) includes a mounting shelf (400, see Fig. 21 H), and wherein the at least one upright support (106) includes a channel for receiving the mounting shelf (as modified by Anderson et al., see [0018]-[0022]).
	Regarding Claim 4, the combination discloses (Buck et al.) wherein the upper rail (102) includes an upper wall (102) and a lip depending downwardly from the upper wall which bound the upper channel, wherein an extension length of the lip of the upper rail (102) from the upper wall is less than an extension length of the lip of the lower rail (104) from the lower wall (as demonstrated by Butler)
	Regarding Claim 5, the combination discloses (Buck et al.) discloses wherein each of the upper (102) and lower rails (104) includes a pair of mounting structures (200) for mounting the upper and lower rails to the support structure.
	Regarding Claim 6, the combination discloses (Buck et al.) wherein each of the pair of mounting rails (102, 104) includes a front plate and a back plate, the back plate slidable relative to the front plate (seen in Figs .18D-18E); the front plate being fixed relative to the corresponding upper rail or lower rail. (as modified by Anderson et al., see [0018]-[0022]).
	Regarding Claim 26, as best understood, the combination discloses (Butler) discloses wherein the access opening (24) is sized to allow the lower end of the upright support (26) to pass therethrough to allow the lower end of the upright support to pass through the lip and into the lower channel (along 20).
Regarding Claim 27, the combination discloses (Buck et al.) wherein the at least one upright support (106) hangs from the mounting shelf (400) when the mounting shelf is received in the channel of the at least one upright support (as modified by Remmers).
Regarding Claim 28, the combination discloses (Buck et al.) wherein the upright support (106) is slidable along the upper rail (102) while being vertically supported by the upper rail (102).
Regarding Claim 29, as best understood, the combination discloses (as modified by Remmers and Butler) wherein the upright support (106) is slidable along the upper (102) and lower rails (104) while being vertically supported by the upper and lower rails (102, 104).
	

Claims 11-12 and 14-15 are rejected under 35 U.S.C 103(a) as being unpatentable over US Patent No.: 9538859 (“Johnson et al.) in view of US Pub No.: 20180153316 (“Buck et al.”)
	Regarding claim 11, Johnson et al discloses a modular shelf (103) for a shelving system, the shelving system including at least one rail (at top and bottom, see Fig.1) configured to mount to a support structure, at least one upright support (106, 108) extending from the at least one rail, the shelf comprising:
a first and a second support arm (112, 113) arranged in opposed spaced relation to one another; at least one support bar mounted to the first and second support arms; and

	Johnson et al. discloses the claimed invention except the deck panel configured to interlock with an adjacent panel.
	Buck et al. discloses a similar invention with a shelf having deck panel (420) the at least one deck panel configured to interlock (via 422) with an adjacent deck panel such that the at least one deck panel (420) is prevented from laterally moving relative to the adjacent deck panel along the at least one support bar.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the shelf taught by Johnson et al could be configured to interlock with the adjacent deck panel to expand the shelf and secure the decks in place, similar to the deck panel taught by Buck et al ([0166])
Regarding claim 12, the combination discloses (Johnson et al.) wherein the at least one deck panel includes an integrated baffle support and a plurality of tabs extending from a bottom surface of the deck panel, the plurality of tabs configured to be received in corresponding openings of the panel, and wherein the at least one deck panel includes a lip, the lip providing a plurality of openings for receiving a plurality of tabs of the adjacent deck panel (As modified by Buck, ([0166]).

	Regarding claims 14-15, the combination discloses (Johnson et al.) each panel has a channel for receiving the support bar, and the one channel includes a plurality of finger tabs for affixing the at least one deck panel to the at least one support bar (best seen in Figs. 122-5); and also demonstrated by the locking member taught by Buck et . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, and 4-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
16-20 are allowed
Claims 7-10, 13, 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637